In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-269 CR

____________________


JOHNATHAN BROWN, A/K/A KENNETH MAURICE RANDOLPH, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 83268




MEMORANDUM OPINION
	Johnathan Brown, a/k/a Kenneth Maurice Randolph was convicted and sentenced
on an indictment for aggravated assault (family violence).  Brown filed a notice of appeal
on June 15, 2005.  The trial court entered a certification of the defendant's right to appeal
in which the court certified that this is a plea-bargain case and the defendant has no right
of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court's certification has been
provided to the Court of Appeals by the district clerk.
	On June 22, 2005, we notified the parties that the appeal would be dismissed unless
an amended certification was filed within thirty days of the date of the notice and made a
part of the appellate record.  See Tex. R. App. P. 37.1.  The parties have not identified
any issues unrelated to the appellant's conviction and the record has not been supplemented
with an amended certification.  Because a certification that shows the defendant has the
right of appeal has not been made part of the record, the appeal must be dismissed.  See
Tex. R. App. P. 25.2(d).
	Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.
								___________________________
								         STEVE McKEITHEN
									       Chief Justice

Opinion Delivered August 10, 2005
Do Not Publish
Before McKeithen, C.J., Gaultney and Horton, JJ.